HON. WALTER J. RELIHAN, JR. Counsel and Vice Chancellor for Legal Affairs State University of New York
This replies to your inquiry as to whether student proctors, generally known as resident assistants, are employees of the State with respect to application of Public Officers Law § 17 and therefore entitled to the benefits of that section, namely indemnity from financial loss in claims for damages sustained by reason of ordinary negligence in the discharge of their duties, and within the scope of his employment.
I am informed that a resident assistant is hired by the University and is subject to discharge by the University; that the assistant works under the direct control and supervision of a residence hall director who is a member of the professional service of the University; that the assistants fulfill an official function of the University pursuant to job descriptions promulgated by the chief administrative officers at the several campuses.
I am further informed that although assignments of resident assistants may vary slightly from campus to campus, the assistant serves as counselor for a dormitory corridor of 20 to 30 students, acts as a liaison between students and administrative staff, performs office duties at scheduled hours, has clerical and supervisory responsibility in connection with records of the dormitory, i.e. room assignments, furniture, damage to property, and work orders. As compensation for this service, the University waives room rents of resident assistants.
Under these circumstances, I conclude that these student proctors (resident assistants) are employees of the State and that they are eligible for benefits of Public Officers Law § 17.